                   Case 1:18-cr-00217-KMW Document 251 Filed 01/23/20 Page 1 of 1
                                    BRAFMAN         &   ASSOCIATES,            P.C.
                                                  ATTORNEYS AT LAW

                                           767 THIRD AVENUE , 26TH FLOOR              USDCSDNY
                                              NEW YORK , NEW YORK 10017               DOCUMENT
    CHAMBERS Of KIMBA M. WOOD
             u.s.o.J.-s.o.N.Y.
                                              TELEPHONE: 1212) 750 - 7800             ELECTRONICALLY FILED
                                              FACSIMILE: 1212) 750-3906
                                                                                      DOC #: _ _ _ _,,_-:---

BENJAMIN BRAFMAN
                                          E-MAIL : ATTORNEYS@BRAFLAW.COM
                                                                                      DATE FILED: l     I'd.~ {
                                                                                                         20
                                                                                                  ANDREA L . ZELLAN
  MARK M. BAKER                                                                                  .JOSHUA D. KIRSHNER
   OF COUNSEL
                                                                                                   .JACOB KAPLAN
MARC A. AGNIFILO                                                                                  TENY R. GERAGOS
   OF COUNSEL                                                                                      A DM ITTED IN NY & CA

                                                                                                    STUART GOLD




                                                                         January 23, 2019
       VIAECF
       Honorable Kimba M. Wood
       United States District Court                                                     MEMO ENDORSED
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                          Re: United States v. Goldstein, 18 CR 217 (KMW)

       Dear Judge Wood:

              The sentencing in the above-referenced case is currently scheduled for March 12, 2020.
       In advance of sentencing, counsel will submit a Sentencing Memorandum and letters from Dr.
       Goldstein's patients, friends and family to assist the Court in evaluating the nature and
       circumstances of Dr. Goldstein's offense as well as his individualized history and characteristics.
       As part of our submission, we hope to include a letter from Richard D. Kessler, who has been Dr.
       Goldstein's therapist since shortly after his arrest, so that this Court would have a clear
       understanding of Dr. Goldstein's mental health.
               We have been informed by Pretrial Services, however, that we will need an Order from
       this Court to obtain a letter from Dr. Kessler because Dr. Kessler works for an agency that is
       contracted with Pretrial Services. As the Second Circuit has noted, a "therapist' s assessment of [a
                                                                                                                            _»·
       defendant's] progress toward rehabilitation and the hazards of interrupting that progress" are
       relevant factors in determining an appropriate sentence. See United States v. Maier, 975 F,2d
       944, 949 (2d Cir. 1992). Accordingly, we respectfully request that this Court endorse this letter
       to allow Richard Kessler to provide counsel with a written report before the sentencing date. We
       have spoken with Pretrial Services Officer Winter Pascual, who takes no position on our request,
                                                                                                                J          ~·,
                                                                                                                           ~~

       and AUSA Noah Solowiejczyk, who has no objection to our request.
                                                                         Respectfully submitted,
                                                                              s/
                                                                         Jacob Kaplan
                                                                            SO ORDERED: N.Y.,      N.Y. \ (
                                                                                                               o. <I   Ia.o
       cc:        AUSA Noah Solowiejczyk (via ECF)
                  Pretrial Services Officer Winter Pascual (via email)
                                                                   / ~ Y h .Wh-ti-
                                                                                KIMBA M. WOOD
                                                                                      U.S.D.J.
